Civil action tried upon the following issues:
"1. Is the defendant indebted to the plaintiff in the sum of $785.38, with interest from 2 January, 1922, as alleged in the complaint? Answer: `Yes.' *Page 828 
"2. Is the plaintiff indebted to the defendant on the counterclaim as alleged in the answer; if so, in what amount? Answer: `Nothing.'"
Judgment on the verdict for plaintiff. Defendant appeals.
Plaintiff sues for goods sold and delivered to the defendant and recovers. The defendant sets up a counterclaim asking damages for breach of warranty in the sale of said goods, and loses on his counterclaim. The controversy, on trial, narrowed itself to an issue of fact, which the jury alone could determine. The record presents no reversible error. The judgment will be upheld.
No error.